DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention 1) in the reply filed on 05/04/2022 is acknowledged.  The arguments filed have been considered but are not persuasive for reasons of record.  Inventions 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  WO2017106676 (06/22/2017; IDS filed 09/25/2020) teaches the Thielavia terrestris cellulase mature protein ("120H") having the amino acid sequence of SEQ ID NO: 17 which is identical to SEQ ID NO: 1 of the instant application, and further mutants thereof with improved protease resistance shown in Table 12 on page 51 (see document WRITTEN OPINON OF THE INTERNATIONAL SEARCHING AUTHORITY, PCT/EP2019/059460, dated 09/25/2020).  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the Inventions 1-3 are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Claims 9-12 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2	Claims 1-8 and 13-18 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-8 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of variants having endoglucanase activity, where the variants have at least 80% sequence identity to the endoglucanase having any of SEQ ID NOs: 1-4, and where the variants have improved stability in an aqueous composition comprising any protease in comparison with the endoglucanase having any of SEQ ID NOs: 1-4.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus variants having endoglucanase activity, where the variants have improved stability in an aqueous composition comprising any protease.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures and specific mutations correlate any improved stability of the genus of variants in an aqueous composition comprising any protease.
The specification as originally filed discloses the Thielavia terrestris cellulase comprising the amino acid sequence of SEQ ID NO: 1 and the specific substitutions mutations stated in Table 2 of the specification, and the Humicola insolens cellulase comprising the amino acid sequence of SEQ ID NO: 2 and the specific substitutions mutations stated in Table 3 of the specification.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of genus of variants having endoglucanase activity, where the variants have at least 80% sequence identity to the endoglucanase having any of SEQ ID NOs: 1-4, and where the variants have improved stability in an aqueous composition comprising any protease in comparison with the endoglucanase having any of SEQ ID NOs: 1-4.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017106676 (06/22/2017; IDS filed 09/25/2020) in view of Accession O93782 (01-MAY-1999; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), and Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).
WO2017106676 teaches the Thielavia terrestris cellulase mature protein ("120H") having the amino acid sequence of SEQ ID NO: 17 which is identical to SEQ ID NO: 1 of the instant application, and further mutants thereof with improved protease resistance shown in Table 12 on page 51 (see document WRITTEN OPINON OF THE INTERNATIONAL SEARCHING AUTHORITY, PCT/EP2019/059460, dated 09/25/2020).  WO2017106676 teaches compositions comprising cellulase variants and one or more additional enzymes selected among: protease, lipase, cutinase, an amylase, carbohydrase, cellulase, pectinase, mannanase, arabinase, galactanase, xylanase, oxidase, a laccase, and/or peroxidase where the composition is a liquid detergent composition.  WO2017106676 teaches compositions comprising cellulase variants and surfactants, builders, co-builders, and/or polymers.  See entire publication and claims especially claims 1-18.  The teachings of the reference differ from the claims in that the reference does not teach the claimed variants having at least 80% sequence identity to the endoglucanase having any of SEQ ID NOs: 1-4 and improved stability in an aqueous composition comprising a protease in comparison with the endoglucanase any of SEQ ID NOs: 1-4.

Accession O93782 teaches the Humicola grisea cellulase having an amino acid sequence that is 98.4% to SEQ ID NO: 2 (see attached alignment).

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

Yoshikuni et al. teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the Thielavia terrestris cellulase  of WO2017106676  or Humicola grisea cellulase of Accession O93782 and obtaining the variants as recited in the claims.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain engineered cellulase variants that have improved stability in an aqueous composition comprising a protease in comparison with the endoglucanase any of SEQ ID NOs: 1-4.  It would have been obvious to one of ordinary skill in the art to make compositions comprising the cellulase variants and the recited enzymes and recited surfactants or builders, and the composition being a liquid detergent composition.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using protein engineering strategies and protein engineering methodology to improve or change the properties of enzymes including cellulase are known in the art as shown by the reference teachings. Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652